DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: in the examiner’s opinion, it would not be obvious to implement a semiconductor device which comprises a pair of metal gates extending upward from a semiconductor substrate in parallel with one another and having inner sidewalls that are spaced apart from one another, first and second channel regions disposed between the inner sidewalls of the pair of metal gates, first and second drain regions disposed between the inner sidewalls of the pair of metal gates and disposed directly over the first and second channel regions respectively, first and second source regions disposed between the inner sidewalls of the pair of metal gates directly below the first and second channel regions respectively, the first and second channel regions separating the first and second drain regions from the first and second source regions, a capacitor dielectric structure disposed between the inner sidewalls of the pair of metal gates and disposed below the first and second source regions, and a bottom capacitor electrode disposed between the inner sidewalls of the pair of metal gates and disposed below the capacitor dielectric structure, the capacitor dielectric structure separating the first and second drain regions from the bottom capacitor electrode as described by the applicant in claim 1.  In the examiner’s opinion, it would also not be obvious to implement a semiconductor device which comprises a bottom capacitor electrode disposed over a semiconductor substrate, a lower capacitor dielectric structure disposed over the bottom 
Juengling (USPN 10,872,894 B2) discloses a memory device with a capacitor between vertical transistors.  However Juengling does not disclose the locations of the capacitor dielectric or the bottom capacitor electrode relative to the inner sidewalls of the pair of gates as required by the applicant in claim 1.  Furthermore Juengling does not disclose that the inner sidewalls of the pairs of gate dielectrics laterally bound the outer edges of the bottom capacitor electrode, the first and second lower source regions, the lower channel region, as well as the first and second lower drain regions as required by the applicant in claim 7.  In addition, Juengling does not disclose the described memory stack in combination with the specific etch and trench fill steps as required by the applicant in claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN QUINTO whose telephone number is (571)272-1920. The examiner can normally be reached Monday-Friday, 9-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY HO/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        



/KEVIN QUINTO/Examiner, Art Unit 2817